Title: From Thomas Jefferson to James Ronaldson, 13 October 1808
From: Jefferson, Thomas
To: Ronaldson, James


                  
                     Sir 
                     
                     Washington Oct. 13. 08.
                  
                  In the spring of 1806. you sent me many patterns of a variety of manufactures then carried on in Philadelphia. these proved that the arts had already taken good root there. occurrences since that have made it the duty of every one to improve every opportunity in his power of promoting these. I happen by accident to have obtained the Iceland or Shetland race of sheep of many horns. it is from their wool I understand that the famous Shetland stockings are made which I believe sell for a guinea a pair being as soft as fur. as this peculiar wool may possibly be useful for some manufacture here, I send a fleece of it as a sample, by my grandson, who is going to Philadelphia, and who will put it into your hands. and I am encouraged to take this liberty by the zeal which your letter manifested for the promotion of manufactures. the request I have to make is that you will be so good as to have ascertained whether there will be any particular utility in raising this kind of wool, & what would be it’s probable price in Philadelphia, if encouraging I can probably extend it’s produce to any requisite degree in my neighborhood. your information in due time on this subject will be thankfully recieved. in the mean time accept my salutations & assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               